Citation Nr: 0812835	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-28 483	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Service connection for hypertension to include as 
secondary to post-traumatic stress disorder (PTSD).  

2.	Service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1950 to October 
1954.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.     

In May 2007, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.	The veteran's hypertension is not related to service or to 
his service-connected PTSD.  

2.	The veteran's hearing loss is related to service.  


CONCLUSIONS OF LAW

1.	The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.	The veteran's hypertension is not proximately due to or a 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. § 3.310 (2007).  

3.	A hearing loss disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension 
and hearing loss.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2004, April 2005, June 2005, and 
September 2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the evidence needed to 
substantiate his claims.  VA requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA notified the veteran prior to the 
initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not inform the veteran regarding disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran as 
a result of the late notice here has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As

As will be noted below, the veteran's service connection 
claim for hypertension will be denied.  So the veteran will 
not be negatively affected by the lack of notice regarding 
disability evaluations and effective dates (no rating or 
effective date will be assigned here).  Likewise, the veteran 
has not been prejudiced with regard to his hearing loss claim 
as the Board will grant service connection for this disorder.  
When effectuating that award, the RO can rectify any 
deficiency regarding notice of disability evaluations and 
effective dates.  The Board notes moreover that, in a 
February 2008 Supplemental Statement of the Case, the RO 
readjudicated the veteran's claims.  See Mayfield, 444 F.3d 
1328.  The Board therefore finds no prejudice here.  In sum, 
the Board finds that VA satisfied VCAA notification 
requirements in this matter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The veteran claims entitlement to service connection for 
hypertension and for hearing loss.  For the reasons set forth 
below, the Board disagrees with the veteran's service 
connection claim for hypertension, but agrees with his 
contention that a current hearing loss disorder should be 
service connected.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, to include hypertension, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The Board will address separately below the veteran's service 
connection claims.  

	Hypertension 

With regard to the veteran's service connection claim for 
hypertension, the Board notes that the medical evidence of 
record supports the veteran's claim to having a current 
hypertension disorder.  A July 2007 VA compensation 
examination report notes a diagnosis of hypertension.  The 
first element of Pond is established here therefore.  Pond, 
12 Vet. App. at 346.  

But the evidence indicates that the veteran's hypertension is 
unrelated to service.  The record lacks evidence showing that 
the veteran incurred a hypertension disorder during service, 
incurred a hypertension disorder within the first year of 
discharge from service, or manifested a continuity of 
symptomatology indicative of a hypertension disorder in the 
first several years following discharge from service in 
October 1954.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.

Service medical records do not indicate any complaints, 
treatment, or diagnoses for hypertension.  The veteran's 
October 1954 separation report of medical examination does 
not indicate a hypertension disorder - rather, the report 
indicates normal blood pressure.  The earliest evidence of 
record of high blood pressure readings is found in VA 
treatment records dated in 2001, approximately 46 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  And the earliest indication that the veteran 
believed hypertension was service connected is found in his 
May 2005 service connection claim, dated over 50 years 
following service.  Based on this evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran did not incur hypertension during service.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  The 
second element of Pond is therefore unestablished here.  
Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the record contains no 
medical nexus evidence connecting the veteran's hypertension 
to service.  As such, the Board finds a direct service 
connection finding unwarranted here.  Pond, 12 Vet. App. at 
346.  

The veteran has consistently claimed, moreover, that his 
hypertension is related to service-connected PTSD.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As indicated, the record is clear that the veteran has a 
current hypertension disorder.  And the record also 
demonstrates that the veteran has current PTSD - the RO 
recognized this in a March 2004 rating decision granting 
service connection for PTSD.  See Pond and Allen, both supra.  
But the medical evidence of record does not support the 
veteran's claim that these two disorders are related.  See 
38 C.F.R. § 3.310.  

The only medical evidence addressing secondary service 
connection is rendered by the July 2007 VA examiner.  In her 
report, the examiner stated that the veteran's hypertension 
did not relate to his PTSD.  As no medical evidence counters 
this finding, the Board finds that the evidence of record 
preponderates against the veteran's secondary service 
connection claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim for benefits, the evidence must 
preponderate against that claim).  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).    

As such, the record lacks the requisite medical evidence of a 
nexus between the veteran's hypertension and service, or 
between his hypertension and his service-connected PTSD.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

As the preponderance of the evidence is against the veteran's 
service connection claim for hypertension, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Hearing Loss

The veteran claims that his service in the navy caused him a 
current hearing loss disorder. 

In assessing the veteran's service connection claim, the 
Board must first determine whether the veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385 (2007).  Thereunder, a hearing disability will 
be determined where any of the following threshold measures 
has been found:  where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Id.         

In this matter, the Board finds that the veteran does have 
current bilateral hearing loss.  A July 2007 VA audiology 
examination showed, in each ear, auditory thresholds higher 
than 40 decibels (from 2000 to 4000 Hertz), and showed speech 
recognition scores below 94 percent (i.e., 76 percent for the 
right ear and 84 percent for the left ear).  38 C.F.R. § 
3.385.  As such, the evidence shows that the veteran has a 
current hearing loss disorder.  Pond, 12 Vet. App. at 346.    

As to whether this hearing loss relates to service, the Board 
must also consider 38 U.S.C.A. § 1154 as the record indicates 
that the veteran may have been exposed to combat - and 
concomitant acoustic trauma - during service.      

38 U.S.C.A. § 1154(b) specifically provides that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

Hence, if VA determines that the veteran's service comprised 
combat with the enemy, and that his hearing loss plausibly 
relates to such experience, then the veteran's lay testimony 
or statements regarding his claimed injuries are accepted as 
conclusive evidence of their occurrence, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, the Board finds the evidence in equipoise on 
the issue of whether the veteran engaged in combat with the 
enemy.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

On the one hand, much of the evidence of record indicates 
that the veteran did not engage in combat.  The veteran's MOS 
does not indicate combat service.  His DD Form 214 notes the 
veteran's MOS as a teletype operator.  The DD Form 214 does 
not indicate that he was assigned or participated in combat 
duties.  None of the veteran's awarded medals or decorations 
shows combat service.  The veteran's DD Form 214 shows that 
the veteran was awarded the China Service Medal, the National 
Defense Service Medal, the Korean Service Medal, and the 
United Nations Service Medal.  These medals do not indicate 
combat service.  The veteran's DD Form 214 shows that the 
veteran did not receive a Combat Infantryman Medal, a Purple 
Heart Medal, or any other decoration that would indicate 
combat service.  The veteran has submitted no evidence - such 
as buddy statements - supporting his claim to combat.  The 
veteran's discharge report of medical examination, which is 
of record, indicates no ear-related disorder that may have 
been caused by combat.  And the earliest medical evidence of 
record of post-service hearing loss is found in the early 
2000s, over 45 years following the veteran's discharge from 
service in 1954.  See Maxson, supra.  

On the other hand, the RO has found that credible evidence 
indicates that the veteran experienced combat during the 
Korean Conflict - as the RO noted in its March 2004 rating 
decision granting service connection for PTSD, evidence of 
record shows that the veteran served aboard a naval vessel 
which encountered combat during the Korean Conflict.  
Specifically, records show that the veteran's ship, the USS 
Floyd Parks, received hostile gunfire from enemy shore 
batteries, and responded with over 12 thousand rounds of 
five-inch projectiles.  This evidence supports the veteran's 
claim to combat exposure, and to experiencing acoustic trauma 
during service.   

As such, the Board finds this to be an appropriate case in 
which to invoke VA's doctrine of reasonable doubt, and 
thereby find applicable here the presumption noted under 
38 U.S.C.A. § 1154.  See 38 U.S.C.A. § 5107(b).  It must 
therefore be presumed that the veteran incurred his hearing 
loss in service.  

The Board has reviewed the record to determine whether 
"clear and convincing" evidence exists to rebut the 
presumption under 38 U.S.C.A. § 1154.  In doing so, the Board 
reviewed the medical evidence of record which consists of VA 
treatment records and VA compensation examination reports 
dated in October 2004, November 2004, July 2007, and November 
2007.  The October 2004 and July 2007 VA reports do not 
comment on nexus.  But the November 2004 and November 2007 
reports do - the November 2004 examiner was "more in favor" 
of the position that the veteran's hearing loss related to 
his post-service civilian employment, while the November 2007 
examiner found it "mere speculation" to comment on medical 
nexus here.  Though, cumulatively, this evidence may 
preponderate against the veteran's claim, it does not 
comprise "clear and convincing" evidence against his claim.  
As such, the presumption to service connection under 
38 U.S.C.A. § 1154 stands.    

	(CONTINUED ON NEXT PAGE)









ORDER

1.	Service connection for hypertension, to include as 
secondary to post-traumatic stress disorder, is denied.    

2.	Service connection for hearing loss is granted.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


